Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 18, 2020, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2019/0175357 to Sharabani in view of U.S. Patent Pub. No. 2008/0004705 to Rogeau et al.  
As to Claim 1, Sharabani discloses an expandable interbody spinal fusion device (100, Fig. 1). The device comprises an inferior component (10) including at least one hole (48, [0071]), a superior component (12) connected to the inferior component [0054], the superior component including a plurality of catches (34) operatively arranged to align with the at least one hole (Figs. 3, 4A), and a locking screw (32, [0061-0062]). 
As to Claim 2, Sharabani discloses an expandable interbody spinal fusion device wherein the superior component is hingedly connected to the inferior component (at 16, [0054]).
As to Claim 3, Sharabani discloses an expandable interbody spinal fusion device wherein the superior component (12) comprises a first hinge portion (52) and the inferior component (10) comprises a second hinge portion (54), the second hinge portion being at least partially concentrically arranged around the first hinge portion (Fig. 3 and [0066]). 
As to Claim 4, Sharabani discloses an expandable interbody spinal fusion device wherein the superior component further comprises a first surface including a first aperture (seen in Fig. 1A).
As to Claim 5, Sharabani discloses an expandable interbody spinal fusion device wherein the first surface comprises one or more ribs (162, seen in Figs. 18A-18B, [0091]).
As to Claim 8, Sharabani discloses an expandable interbody spinal fusion device wherein the at least one hole is arranged in a slot (within 24) of the inferior component and the plurality of catches are arranged on a protrusion (formed by 26) of the superior component, the protrusion being arranged to engage the slot (Figs. 1A-1B, [0065]).
As to Claim 10, Sharabani discloses an expandable interbody spinal fusion device wherein the superior component and the inferior component form a cavity therebetween (Figs. 1A-1B). 
Claim 11, Sharabani discloses an expandable interbody spinal fusion device wherein one of the inferior component and superior component comprises one or more ports (30, [0061]).  
As to Claim 12, Sharabani discloses an expandable interbody spinal fusion further device comprising an expansion mechanism (32) operatively arranged to displace the superior component in a first direction relative to the inferior component [0067].
As to Claim 13, Sharabani discloses an expandable interbody spinal fusion device (100, Fig. 1). The device comprises an inferior component (10) including at least one hole (48, [0071]), a superior component (12) connected to the inferior component [0054], the superior component including a plurality of catches (34) operatively arranged to align with the at least one hole (Figs. 3, 4A), and a locking screw (32, [0061-0062]). The superior component is hingedly connected to the inferior component (at 16, [0054]). The superior component and the inferior component form a cavity therebetween (Figs. 1A-1B).
As to Claim 14, Sharabani discloses an expandable interbody spinal fusion device wherein the superior component (12) comprises a first hinge portion (52) and the inferior component (10) comprises a second hinge portion (54), the second hinge portion being at least partially concentrically arranged around the first hinge portion (Fig. 3 and [0066]). 
As to Claim 15, Sharabani discloses an expandable interbody spinal fusion device wherein the superior component further comprises a first surface including a first aperture (seen in Fig. 1A).
As to Claim 17, Sharabani discloses an expandable interbody spinal fusion device wherein the at least one hole is arranged in a slot (within 24) of the inferior component and the plurality of catches are arranged on a protrusion (formed by 26) of the superior component, the protrusion being arranged to engage the slot (Figs. 1A-1B, [0065]).
As to Claim 18, Sharabani discloses an expandable interbody spinal fusion device wherein in a collapsed state, a third surface (superior surface of 20) of the inferior component abuts against a fourth 
As to Claim 20, Sharabani discloses an expandable interbody spinal fusion device wherein one of the inferior component and superior component comprises one or more ports (30, [0061]).  
As to Claims 1-8, 10-18, and 20, Sharabani discloses the claimed invention except for a locking screw operatively arranged to extend through the plurality of catches and engage the at least one hole to lock the superior component with respect to the inferior component, wherein the inferior component further comprises a second surface including a second aperture, and wherein the second surface comprises one or more ribs
Rogeau discloses an expandable interbody spinal fusion device (1, Figs. 1-2, [0017]) including a locking screw (20) operatively arranged to extend through the plurality of catches (through 18, catches 30, 31) and engage the at least one hole (17) to lock the superior component with respect to the inferior component [0018-0023]. The inferior component further comprises a second surface including a second aperture (hollow interior of 7, Figs. 2-3, [0017]). The second surface inferior surface of 7, Figs. 1-2) comprises one or more ribs (10, [0017]) in order to allow for securement of the implant after expansion [0023].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the expandable interbody spinal fusion device of Sharabani with the locking screw and catch modification of Rogeau in order to allow for securement of the implant after expansion.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2019/0175357 to Sharabani in view of U.S. Patent Pub. No. 2008/0004705 to Rogeau et al. in view of U.S. Patent No. 8,070,817 to Gradl et al. 
Claims 9 and 19, Sharabani and Rogeau disclose the claimed invention except for wherein the inferior component further comprises a first through-bore and the superior component further comprises a second through-bore, the first and second through-bore operatively arranged to engage screws to secure the expandable interbody spinal fusion device to one or more vertebrae.  
Gradl discloses a spinal fusion device (Fig. 2) wherein the inferior component further comprises a first through-bore (11) and the superior component further comprises a second through-bore (11), the first and second through-bore operatively arranged to engage screws (12) to secure the expandable interbody spinal fusion device to one or more vertebrae (Figs. 1 and 2, Col. 4, Lines 25-36) in order to reduce unwanted movement between the implant and vertebrae (Col. 4, Lines 25-36). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the expandable interbody spinal fusion device of Sharabani and Rogeau with the screw modification of Gradl in order to reduce unwanted movement between the implant and vertebrae.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775